          Case 2:18-cv-02423-RFB-BNW Document 223
                                              222 Filed 06/02/21
                                                        05/27/21 Page 1 of 2




 1   LOREN WASHBURN, #14297
     ARMSTRONG TEASDALE LLP
 2   201 S. Main Street, Suite 750
     Salt Lake City, UT 84111
 3   Telephone: (720) 613-7088
     Facsimile: (314) 621-5065
 4
     Attorneys for Plaintiff Reflex Media, Inc., a Nevada
 5   corporation
 6                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 7

 8   Reflex Media, Inc., a Nevada corporation
                                                             2:18-cv-02423-RFB-BNW
 9                   Plaintiff,
                                                             Judge: Hon. Richard F. Boulware, II
10           vs.
                                                             Magistrate: Hon. Brenda Weksler
11   Aaron Wallace, an individual, et al.
12                   Defendant.                              MOTION FOR WITHDRAWAL OF
                                                             COUNSEL
13

14

15
            Pursuant to Civil L.R. (I) (A) 11-6, Plaintiff Reflex Media, Inc. (“Plaintiff”), respectfully
16
     requests that D. Loren Washburn, Esq. be permitted to withdraw as counsel of record for Plaintiff as
17
     of May 11, 2021. This Motion to Withdraw is not sought for the purpose of delay or for any other
18
     improper purpose. The undersigned represents that Plaintiff and Defendant Aaron Wallace were
19
     provided with written notice of Mr. Washburn’s intent to withdraw. Plaintiff continues to be
20
     represented by Jacob Fonnesbeck, Joseph Schaeffer, and Mark Smith of Smith Washburn.
21

22                                                          ARMSTRONG TEASDALE LLP
     DATED: May 27, 2021
23

24
                                                            By: D. Loren Washburn
25                                                              D. Loren Washburn
                                                                201 S. Main Street, Suite 750
26                                                              Salt Lake City, UT 84111
                                                                Telephone: (720) 613-7088
27                                                              Facsimile: (314) 621-5065

28                                                              Attorneys for Plaintiff Reflex Media,
                                                                Inc., a Nevada corporation
                                                       1
          Case 2:18-cv-02423-RFB-BNW Document 223
                                              222 Filed 06/02/21
                                                        05/27/21 Page 2 of 2




 1                                             Order
                                       CERTIFICATE OF SERVICE
 2           I hereby
            IT        certify thatthat
                IS ORDERED          on May 27, 2021,
                                       the motion to Iwithdraw
                                                       caused a (ECF
                                                                true and correct
                                                                       No. 222) copy of the foregoing
                                                                                 is GRANTED.
 3   pleading to be served upon all counsel of record viaIT
                                                          theISCourt’s CM/ECF system.
                                                                SO ORDERED
                                                     IT IS SO ORDERED
 4                                                       DATED:/s/2:13
                                                                     D. Loren  Washburn
                                                                         pm, June  02, 2021
                                                     DATED:      1:19  pm, June 02, 2021
 5

 6
                                                       BRENDA WEKSLER
 7                                                   BRENDA
                                                       UNITEDWEKSLER
                                                              STATES MAGISTRATE JUDGE
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                       2
